Exhibit 10.55


BAKER HUGHES, A GE COMPANY
SUPPLEMENTARY PENSION PLAN



(As Established Effective December 31, 2018)










 

--------------------------------------------------------------------------------










BAKER HUGHES, A GE COMPANY
SUPPLEMENTARY PENSION PLAN

(As Established Effective December 31, 2018)
WITNESSETH:
WHEREAS, Baker Hughes, a GE company, LLC (the “Company”) has determined to
establish the Baker Hughes, a GE company Supplementary Pension Plan (the
“Plan”);
WHEREAS, General Electric Company maintains the GE Supplementary Pension Plan;
WHEREAS, effective as of the close of December 31, 2018, will replicate under
the Plan a portion of the benefits accrued under the GE Supplementary Pension
Plan;
WHEREAS, effective as of the close of December 31, 2018, the Company shall cause
the participants under the Plan to have fully nonforfeitable interests in their
applicable Plan benefits;
WHEREAS, it is anticipated that there shall be no further accruals of benefits
under the Plan for periods following December 31, 2018;
WHEREAS, the Plan is unfunded within the meaning of the Employee Retirement
Income Security Act of 1974, as amended and is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees of the Company and certain of its affiliates;
WHEREAS, the Company desires to adopt the Plan;
WHEREAS, the liabilities of the GE Supplementary Pension Plan that are
transferred to the Plan shall be the sole liabilities with respect to the Plan;
and
NOW THEREFORE, effective as of the close of December 31, 2018, the Company
hereby adopts the Plan as a separate plan, the terms of which are as follows:




 
i
 




--------------------------------------------------------------------------------






ARTICLE I
DEFINITIONS AND CONSTRUCTION
1.01    Definitions. The words and phrases defined in this Article shall have
the meaning set out in the definition unless the context in which the word or
phrase appears reasonably requires a broader, narrower or different meaning.
“Actuarial Equivalent” means equality in value of the aggregate amounts expected
to be received under different forms of payment based upon the applicable
mortality and interest rate assumptions, and cost of living assumptions under
the terms of the GE Pension Plan as in effect on December 31, 2008.
“Affiliate” means any entity that (1) is a member of the same controlled group
of corporations within the meaning of section 414(b) of the Code that includes
the Company or Baker Hughes, a GE company, (2) is a member of a group of trades
or businesses (whether or not incorporated) that is under common control (within
the meaning of section 414(c) of the Code) that includes the Company or Baker
Hughes, a GE company, LLC, or (3) that is a member of an affiliated service
group (within the meaning of section 414(m) of the Code) that includes the
Company or Baker Hughes, a GE company.
“Annual Estimated Social Security Benefit” has the meaning specified in the GE
Supplementary Pension Plan terms in effect on December 31, 2018.
“Annual Pension Payable under the GE Pension Plan” has the meaning specified in
the GE Supplementary Pension Plan terms in effect on December 31, 2018.
“Average Annual Compensation” has the meaning specified in the GE Supplementary
Pension Plan terms in effect on December 31, 2018.
“Board” means the Board of Directors of Baker Hughes, a GE company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Committee” means the committee that may be appointed by the Board as a Plan
Administrator.
“Company” means Baker Hughes, a GE company, LLC or its successor.
“Disability Pension” has the meaning specified in the GE Supplementary Pension
Plan terms in effect on December 31, 2018.
“Eligibility Service” has the meaning specified in the GE Supplementary Pension
Plan terms in effect on December 31, 2018.
“Employee” means an employee of the Employer.
“Employer” means the Company and each Affiliate.


1

--------------------------------------------------------------------------------





“Executive Retirement Installment Benefit” means the Participant’s benefit
accrued under Part II of the GE SPP as of December 31, 2018, based upon the
terms of the GE SPP and the GE Pension Plan in effect on December 31, 2018.
“GE Pension Plan” means the GE Pension Plan.
“GE SPP” means the GE Supplementary Pension Plan.
“Incentive Compensation” has the meaning specified in the GE Supplementary
Pension Plan terms in effect on December 31, 2018.
“New Plan Participant” has the meaning specified in the GE Supplementary Pension
Plan terms in effect on December 31, 2018.
“Normal Commencement Date” means the first day of the month following the later
of (1) three completed calendar months after the Participant’s Separation From
Service (or six completed calendar months after the Participant’s Separation
From Service if the Participant is a Specified Employee), or (2) the
Participant’s 60th birthday.
“Normal Retirement Date” means the first day of the month following a
Participant’s attainment of age 65.
“Participant” means each Employee who has met the eligibility requirements for
participation in the Plan specified in Article II.
“Pension Benefit Service” has the meaning specified in the GE Supplementary
Pension Plan terms in effect on December 31, 2018.
“Plan” means the Baker Hughes, a GE company Supplementary Pension Plan, as
amended from time to time.
“Plan Administrator” means the Company, acting through its delegates. Such
delegates shall include the Administrative Committee and any individual Plan
Administrator appointed by the Company with respect to the employee benefit
plans of the Company and its Affiliates, each of which shall have the duties and
responsibilities assigned to it from time to time by the Company. As used in the
Plan, the term “Plan Administrator” shall refer to the applicable delegate of
the Company.
“Plan Year” means the twelve-consecutive month period commencing January 1 of
each year.
“Pension Qualification Service” has the meaning specified in the GE
Supplementary Pension Plan terms in effect on December 31, 2018.
“Section 409A” means section 409A of the Code and the Department of Treasury
rules and regulations issued thereunder.


2

--------------------------------------------------------------------------------





“Service” has the meaning specified in the GE Supplementary Pension Plan terms
in effect on December 31, 2018.
“Separation from Service” has the meaning ascribed to that term in Section 409A.
“Specified Employee” has the meaning ascribed to that term in Section 409A.
“Supplementary Pension Annuity Benefit” means the Participant’s benefit accrued
under Part I of the GE SPP as of December 31, 2018, based upon the terms of the
GE SPP and the GE Pension Plan in effect on December 31, 2018.
“Trust” means the trust, if any, established under the Trust Agreement.
“Trust Agreement” means the agreement, if any, entered into between the Company
and the Trustee pursuant to Article XIII, as amended from time to time.
“Trust Fund” means the funds and properties, if any, held pursuant to the
provisions of the Trust Agreement, together with all income, profits, and
increments thereto.
“Trustee” means the trustee or trustees qualified and acting under the Trust
Agreement at any time.
“Vested Interest” means the portion of the Participant’s applicable benefit
under the Plan that is nonforfeitable.
1.02    Number and Gender. Wherever appropriate herein, words used in the
singular shall be considered to include the plural and words used in the plural
shall be considered to include the singular. The masculine gender, where
appearing in the Plan, shall be deemed to include the feminine gender.
1.03    Headings. The headings of Articles and Sections herein are included
solely for convenience, and if there is any conflict between such headings and
the text of the Plan, the text shall control.
ARTICLE II    
PARTICIPATION
A person who (1) is an Employee on December 31, 2018, (2) is under the age of 60
as of December 31, 2018 and (3) was a participant in the GE SPP shall be
eligible to participate in the Plan. No other person shall be eligible to
participate in the Plan. A Participant in the Plan shall cease to participate in
and accrue benefits under the GE SPP effective as of the close of December 31,
2018.
ARTICLE III    
SUPPLEMENTARY PENSION ANNUITY BENEFITS



3

--------------------------------------------------------------------------------





3.01    Amount of Supplementary Pension at or After Normal Retirement Date. If a
Participant retires on or after his or her Normal Retirement Date, the amount of
his or her Supplementary Pension Annuity Benefit will be determined under
Section III of the GE SPP, based on the terms of the GE SPP and the terms of the
GE Pension Plan in each case as in effect on December 31, 2018, based upon the
Participant’s relevant compensation and service earned as of the close of
December 31, 2018. Notwithstanding the foregoing, such a Participant shall have
a fully nonforfeitable and vested interest in his or her Supplementary Pension
Annuity Benefit as so computed irrespective of his or her age or years of
service or any other factor. A Participant shall not accrue any additional
benefits under the Plan after December 31, 2018. For the avoidance of doubt, a
Participant’s Supplementary Pension Annuity Benefit shall be computed taking
into account the Participant’s Incentive Compensation earned from the Employer
for the 2018 performance period even though it may be paid after December 31,
2018. Such Supplementary Pension shall be subject to the limitations specified
in Section 3.04.
3.02    Amount of Supplementary Pension Annuity Benefits at Optional Retirement.
If, pursuant to Section 6.03, a Participant’s Supplementary Pension Annuity
Benefit commences prior to his or her Normal Retirement Date, and he or she is
not a New Plan Participant on the date of his or her termination of Service, his
or her Supplementary Pension Annuity Benefit shall be as computed under Section
3.01. If, pursuant to Section 6.03, a Participant’s Supplementary Pension
Annuity Benefit commences prior to his or her Normal Retirement Date, and he or
she is New Plan Participant on the date of his or her termination of Service,
his or her Supplementary Pension Annuity Benefit as computed under Section 3.01
shall be reduced by 5/12% for each month from his or her benefit commencement
date to the Normal Retirement Date. (However, the foregoing reduction will not
apply, if the Participant terminates from Service after (1) the attainment of at
least age 62 and (2) the completion of at least 25 years of pension
qualification service under the GE Pension Plan.) Such Supplementary Pension
shall be subject to the limitations specified in Section 3.04.
3.03    Amount of Supplementary Pension Annuity Benefits at Disability
Retirement.
(a)    The annual Supplementary Pension Annuity Benefit payable to a Participant
who, following attainment of age 60, retires hereunder on an optional retirement
date within the meaning of Section V.1. of the GE Pension Plan shall be computed
in the manner provided by Section 3.01(for a Participant retiring on his or her
Normal Retirement Date) but taking into account only Pension Benefit Service and
Average Annual Compensation to the actual date of optional retirement. Such
Supplementary Pension Annuity Benefit shall be subject to the limitations
specified in Section 3.04. In the event such Participant is a New Plan
Participant on the date of his or her termination of Service, such Supplementary
Pension Annuity Benefit, as so limited, shall be reduced to reflect commencement
before his or her Normal Retirement Date by applying the methodology provided
under Section V.3. of the GE Pension Plan. Consistent with the foregoing, such
reduction shall equal 5/12% for each month from such Participant’s optional
retirement date to his Normal Retirement Date. Said reduction shall not be
imposed, however, in the event such Participant terminates from the Service of
the Company on or after (1) attainment of at least age 62 and (2) completion of
at least 25 years of Pension Qualification Service under the GE Pension Plan.


4

--------------------------------------------------------------------------------





(b)    The annual Supplementary Pension Annuity Benefit payable to a Participant
who retires on a Disability Pension under Section VII of the GE Pension Plan and
who qualifies as disabled by receiving income replacement benefits under a
company plan (within the meaning of the GE SPP) for a period of not less than
three months and otherwise meeting the requirements under Treasury regulation
section 1.409A-3(i)(4) and regulations and other guidance issued thereunder
shall first be computed in the manner provided by Section 3.01(for a Participant
retiring on his or her Normal Retirement Date) taking into account only Pension
Benefit Service and Average Annual Compensation to the actual date of disability
retirement. Such Supplementary Pension shall be subject to the limitations
specified in Section 3.04. In the event the Participant is a New Plan
Participant, such Supplementary Pension Annuity Benefit, as so limited, shall be
reduced by 25% consistent with the methodology provided under Section VII.3. of
the GE Pension Plan to reflect commencement before the Participant’s earliest
optional retirement age.
If the Disability Pension payable to the Employee under the GE Pension Plan is
discontinued thereunder as a result of the cessation of the Employee’s
disability prior to the attainment of age 60, the Supplementary Pension Annuity
Benefit provided under this Section 3.03 shall be forfeited and the Participant
shall only be eligible for a Supplementary Pension Annuity Benefit to the extent
he or she separately qualifies under another provision set forth herein.
3.04    Limitation on Benefits
(a)     Notwithstanding any provision of this Plan to the contrary, if the sum
of:
(1)     the Supplementary Pension Annuity Benefit otherwise payable to a
Participant hereunder;
(2)     the Participant’s Annual Pension Payable under the GE Pension Plan;
(3)     100% of the Annual Estimated Social Security Benefit but before any
adjustment for less than 35 years of Pension Benefit Service;
(4)     the Participant’s annual excess benefit, if any, payable under the GE
Excess Benefit Plan; and
(5)     the Participant’s annual benefit, if any, payable under the GE Executive
Special Early Retirement Option and Plant Closing Retirement Option Plan;
exceeds 60% of his Average Annual Compensation (with such Supplementary Pension
Annuity Benefit and the amounts set forth in (2), (4) and (5) above determined
before imposition of any applicable reduction factor or adjustment for optional
or disability retirement, a survivor benefit or otherwise), such Supplementary
Pension Annuity Benefit (as so determined) shall be reduced by the amount of the
excess. Any further reductions or adjustments prescribed herein, including those
applicable to Participants who are New Plan Participants on the date of their
termination of Service, shall be applied against such reduced Supplementary
Pension Annuity Benefit.


5

--------------------------------------------------------------------------------





(b)    Notwithstanding any provision in this Plan (other than as set forth in
the immediately following sentence) to the contrary, the amount of Supplementary
Pension Annuity Benefit and any death or survivor benefit payable to or on
behalf of any Participant who is or was an Officer shall be determined in
accordance with such general rules and regulations as may be adopted by a
committee appointed by the Board for such purpose, subject to the limitation
that any such Supplementary Pension Annuity Benefit or death benefit may not
exceed the amount which would be payable hereunder in the absence of such rules
and regulations. The rights under this Plan of a Participant who leaves the
Service at any time and the rights of anyone entitled to receive any payments
under the Plan by reason of the death of such Participant, shall be governed by
the provisions of the Plan in effect on the date such Participant leaves the
Service, except as otherwise specifically provided in this Plan.


ARTICLE IV    
RETIREMENT INSTALLMENT BENEFITS
4.01    Amount of Executive Retirement Installment Benefit at or After
Participant’s Separation From Service on or After Participant’s 65th Birthday.
If a Participant incurs a Separation From Service after his or her 65th
birthday, the amount of his or her Executive Retirement Installment Benefit will
be determined under Section XVI of the GE SPP, based on the terms of the GE SPP
and, to the extent applicable, the terms of the GE Pension Plan, in each case as
in effect on December 31, 2018, based upon the Participant’s relevant
compensation and service earned as of the close of December 31, 2018.
Notwithstanding the foregoing, such a Participant shall have a fully
nonforfeitable and vested interest in his or her Executive Retirement
Installment Benefit as so computed irrespective of his or her age or years of
service or any other factor. A Participant shall not accrue any additional
benefits under the Plan after December 31, 2018. For the avoidance of doubt, a
Participant’s Executive Retirement Installment Benefit shall take be computed
taking into account the Participant’s Incentive Compensation earned from the
Employer for the 2018 performance period even though it may be paid after
December 31, 2018.
4.02    Executive Retirement Installment Benefit if a Participant Commences
Distribution Before or After Normal Retirement Date. If a Participant incurs a
Separation From Service prior to his or her 65th birthday but on or after his
60th birthday, his or her Executive Retirement Installment Benefit shall be
computed under Section 4.01 but reduced by 5/12% for each month that payments
commence prior to his or her Normal Commencement Date. If a Participant incurs a
Separation From Service on or before his or her 60th birthday, his or her
Executive Retirement Installment Benefit shall be reduced to 75% of the
Participant’s Executive Retirement Installment Benefit as computed under Section
4.01.
4.03    Executive Retirement Installment Benefit Disability Retirement.
(a)    An Executive Retirement Installment Benefit shall be payable to a
Participant who prior to his or her 60th birthday:


6

--------------------------------------------------------------------------------





(i)     either retires on a Disability Pension under Section VII of the GE
Pension Plan or, if he has not accrued a benefit under the GE Pension Plan,
would qualify to so retire if he had accrued such a benefit, but in such a case
using Eligibility Service when applying the 15 years of service requirement in
Section VII of the GE Pension Plan; and
(ii)     qualifies as disabled by receiving income replacement benefits under a
plan maintained by the Company or one of its Affiliates for a period of not less
than three months and otherwise meeting the requirements under Treasury
regulation section 1.409A-3(i)(4) and other guidance issued thereunder.
(b)    The amount of a Participant’s Executive Retirement Installment Benefit
under Section 4.03(a) shall equal 75% of the Participant’s Executive Retirement
Installment Benefit.
ARTICLE V    
VESTING
Commencing December 31, 2018, Participants will have fully vested interests in
their applicable benefits under the Plan (Section 3.01, Section 3.02, Section
4.01, Section 4.02 or Section 4.03.) No years of service shall be required as a
condition for receipt of any such benefits.
ARTICLE VI    
PAYMENT OF SUPPLEMENTARY PENSION ANNUITY BENEFITS
6.01    Time and Form of Payment of Supplementary Pension Annuity Benefits. This
Article VI governs the time and form of payment of the Supplementary Pension
Annuity Benefits on and after the retirement of a Participant.
6.02    General Provisions. Supplementary Pension Annuity Benefits shall be
payable in monthly installments, each equal to 1/12th of the annual amount
determined under the applicable Section.
6.03    Time of Payment.
(a)    Except as provided in paragraph (b) below (relating to disability
pensions), all payments of Supplementary Pension Annuity Benefits shall commence
on the first day of the month after the Participant’s Separation from Service or
the Participant’s attainment of age 60, if later; provided, however, that if a
Participant is a Specified Employee, payment of any Supplementary Pension
Annuity Benefits shall not be made within the first six months following the
Participant’s Separation from Service. In the event distribution to a Specified
Employee is so delayed, payment of the Supplementary Pension Annuity Benefits
shall begin on the first day of the seventh month following Separation from
Service and the first such payment shall be increased to reflect the missed
payments (with interest accumulated in accordance with procedures established by
the Plan Administrator).


7

--------------------------------------------------------------------------------





(b)    Payment of Supplementary Pension Annuity Benefits attributable to
disability as provided for in Section 3.03 shall commence on the first day of
the month after the Participant’s Separation from Service; provided, however,
that the Participant shall forfeit any payments attributable to months prior to
the first date on which a disability pension is actually paid under Section VII
of the GE Pension Plan. For this purpose, any retroactive payments that may be
made under the GE Pension Plan shall be disregarded and no corresponding
retroactive payments shall be made hereunder.
6.04    Form of Payment. Unless a Participant makes an effective election
pursuant to paragraph 6.04(a) below, such benefits shall be paid as a 50%
Survivor Benefit in accordance with the principles of the GE Pension Plan
applicable thereto (for Participants who are married at the time payment of
their Supplementary Pension Annuity Benefit begins) or as a single life annuity
in accordance with the principles of the GE Pension Plan applicable thereto (for
Participants who are not married at the time payment of their Supplementary
Pension Annuity Benefit begins); provided, however, that:
(a)    As an alternative to the normal distribution forms set forth in this
paragraph, a married Participant may elect to receive all payments of
Supplementary Pension Annuity Benefits in one of the following forms, which
shall be determined by converting the applicable normal form of benefit using
the assumptions applicable in the definition of Actuarial Equivalent: (a) a
single life annuity as described above, (b) a 100% Alternative Survivor Benefit
in accordance with the principles of Section IX.3 and other provisions of the GE
Pension Plan applicable thereto, or (c) a 75% Alternative Survivor Benefit in
accordance with the principles of Section IX.10 and other provisions of the GE
Pension Plan applicable thereto. In the case of a disability pension payable
under Section 3.03, however, the 100% Alternative Survivor Benefit shall not be
available. An election under this paragraph may not be made more than 60 days
following the date as of which payment is otherwise to commence in accordance
with the terms of the Plan. For purposes of clarity, if a Participant is a
Specified Employee for whom the Supplementary Pension Annuity Benefit is
delayed, an election under this paragraph may be made anytime within the first
six months following the Participant’s Separation from Service. If such
Specified Employee dies during the six-month delay, the Specified Employee will
be treated as if he retired before death, without regard to such delay, and
commenced receiving his benefit either in accordance with his actual election
under this paragraph as to the form of distribution, or in accordance the rules
in Section 6.04 above if no such election was made before death.
(b)    Regardless of the initial form of payment for Supplementary Pension
Annuity Benefits, the revocation feature provided in Section IX.8 of the GE
Pension Plan shall not apply to Supplementary Pension Annuity Benefits.
(c)    In no event will the accelerated payment option of Section XI.4.b (iii)
of the GE Pension Plan apply with respect to the Plan.
(d)    Any provision of the Plan that refers to the time or form of benefits
under the GE Pension Plan shall be deemed to be a reference to the terms of the
GE Pension Plan in effect on December 31, 2008.


8

--------------------------------------------------------------------------------





6.05    Payments of Supplementary Pension Annuity Benefits Death Benefits. If a
Participant dies while he or she is an Employee or following retirement on a
Supplementary Pension Annuity Benefit, (1) the principles of Section X of the GE
Pension Plan (disregarding any references therein to Employee contributions)
shall apply to determine whether a death benefit is payable to the beneficiary
or the surviving spouse of such Participant, and (2) any such death benefit
shall be computed and paid in accordance with such principles, based on the
Supplementary Pension Annuity Benefit payable under the Plan; provided, however,
that:
(a)    with respect to any pre-retirement death benefit attributable to
Supplementary Pension Annuity Benefits where a surviving spouse otherwise would
have a choice to receive such benefit as an annuity in accordance with the
principles of Section X.9 of the GE Pension Plan (Preretirement Spouse Benefit)
or as a lump sum in accordance with the principles of either Section X.2 (Five
Year Certain (Death After Optional Retirement Age)) or Section X.3 (Five Year
Certain (Death After 15 Years Pension Qualification Service)) of the GE Pension
Plan, the lump sum value of such benefit under each applicable paragraph shall
be determined (in the case of the Preretirement Spouse Benefit, based on the
actuarial assumptions described in paragraph 3 of Section XV of the GE Pension
Plan), and then the surviving spouse shall receive whichever resulting lump sum
value is larger as of the first day of the month following the Participant’s
death. For purposes of clarity, such surviving spouse shall not be eligible to
receive an annuity in the form of the Preretirement Spouse Benefit under the
principles of Section X.9 of the GE Pension Plan; and
(b)    with respect to any post-retirement death benefit attributable to
Supplementary Pension Annuity Benefits under the principles of Section X.11 of
the GE Pension Plan (Five Year Certain (No Survivor Benefit)), the calculation
of the lump sum shall be determined without making any discount to present value
and, consistent with the foregoing, such lump sum shall equal the excess of (1)
five times the Participant’s Supplementary Pension Annuity Benefits pension
payable as a single life annuity over (2) the total payments under the Plan to
the Participant; and
(c)    the amount of any death benefit paid pursuant to this Section 6.05 shall
be reduced in the same manner as the pension payable under the GE Pension Plan
is reduced under such circumstances in accordance with the principals of Section
IX of the GE Pension Plan.
(d)    Any provision of this Section 6.05 that refers to the time or form of
benefits under the GE Pension Plan shall be deemed to be a reference to the
terms of the GE Pension Plan in effect on December 31, 2008.
(e)    For purposes of the Supplementary Pension Annuity Benefits, a
Participant’s beneficiary will be the beneficiary designated by him or her under
the GE Pension Plan, except in those instances where there is a separate
beneficiary designation in effect under the Plan with respect to Supplementary
Pension Annuity Benefits in accordance with procedures established by the Plan
Administrator. A Participant’s beneficiary designation under the GE SPP, if any,
shall have no application with respect to the Plan.
ARTICLE VII    


9

--------------------------------------------------------------------------------





PAYMENT OF EXECUTIVE RETIREMENT INSTALLMENT BENEFITS
7.01    Form of Payment of Executive Retirement Installment Benefits. Executive
Retirement Installment Benefits shall be paid in 10 equal annual installments,
each of which shall be equal to the amount calculated under Section 4.01, 4.02
or 4.03, as applicable, divided by 10.
7.02    Time of First Payment of Executive Retirement Installment Benefits.
Except as specified in Section 7.03, the first annual installment of an
Executive Retirement Installment Benefit described in Section 7.01 shall be paid
on the first day of the month following the later of (1) three completed
calendar months after a Participant’s Separation from Service (or six completed
calendar months after the Participant’s Separation from Service if the
Participant is a Specified Employee), or (2) the Participant’s 60th birthday.
7.03    Special Time of First Payment of Executive Retirement Installment
Benefits in the Event of Disability Retirement. Notwithstanding Section 7.02, in
the case of payments made as a result of a Disability Retirement under Section
4.03, the first annual installment shall be paid on the first day of the month
following six completed calendar months after the Participant’s Separation from
Service.
7.04    Time of Remaining Installment Payments. The remaining nine annual
installments shall be paid as of the anniversary of the applicable first payment
date under Section 7.02 or Section 7.03.
7.05    No Interest. No interest shall be earned or paid with respect to any
Executive Retirement Installment Benefits (including any payments upon death
under Section 7.06.)
7.06    Executive Retirement Installment Death Benefits.
(a)    Death After Installments Have Commenced. If a Participant dies after
installments of an Executive Retirement Installment Benefit have commenced to be
paid to the Participant under Section 7.02 or 7.03 but before all 10 annual
installments have been paid, the remaining installments shall continue to be
paid to the Participant’s designated beneficiary as of the applicable yearly
anniversary specified in Section 7.04.
(b)    Death Before Installments Have Commenced. If a Participant dies while he
is an Employee and before installments of an Executive Retirement Installment
Benefit have commenced to be paid to the Participant, a death benefit shall be
paid to his or her designated beneficiary under Section 7.06(d) equal to:
(i)     if death occurs on or after the Participant’s 65th birthday, the amount
calculated under Section 4.01;
(ii)    if death occurs after the Participant’s 60th birthday but before his or
her 65th birthday, the amount calculated under Section 4.01, reduced by 5/12%
for each month from the day payments commence (as described below) to what would
have been the Employee's Normal Commencement Date; or


10

--------------------------------------------------------------------------------





(iii)    if death occurs on or before the Participant’s 60th birthday, 75% of
the amount calculated under Section 4.01.
(c)    Times of Death Benefit Payments Under Section 7.06(b). Death benefits
described in Section 7.06(b) will be paid in 10 equal annual installments (the
amount determined under paragraph (i), (ii) or (iii) of Section 7.06(b) as
applicable, divided by 10). The first annual installment shall be paid as of the
first day of the month following three completed calendar months after the death
of the Participant. The remaining nine annual installments shall be paid as of
the anniversary of the date in the preceding sentence.
(i)    If a Participant who is no longer an Employee dies after satisfying all
requirements hereunder to become entitled to receive an Executive Retirement
Installment Benefit, but before payment of such benefit begins to be paid, a
death benefit shall be paid to his or her designated beneficiary at the same
time, in the same form (10 annual installments) and in the same amount as if the
Participant had survived and his benefit had commenced as scheduled.
(d)    The Participant’s designated beneficiary for Executive Retirement
Installment Benefits is the beneficiary or beneficiaries designated by the
Participant on a beneficiary designation form properly filed by the Participant
in accordance with established administrative procedures under the Plan, or if
there is no such designated beneficiary, the Participant’s estate. Participants
may name and change beneficiaries without the consent of any person. A
Participant’s beneficiary designation under the GE SPP, if any, shall have no
application with respect to the Plan.
ARTICLE VIII    
ADMINISTRATION OF THE PLAN
8.01    Plan Administrator. The Company shall be the “Plan Administrator” and
the “named fiduciary” for purposes of ERISA and shall be subject to service of
process on behalf of the Plan.
8.02    Resignation and Removal. The members of a Committee serving as Plan
Administrator shall serve at the pleasure of the Board; they may be officers,
directors, or Employees of the Company or any other individuals. At any time
during his term of office, any member of a Committee or any individual serving
as Plan Administrator may resign by giving written notice to the Board, such
resignation to become effective upon the appointment of a substitute or, if
earlier, the lapse of thirty days after such notice is given as herein provided.
At any time during its term of office, and for any reason, any member of a
Committee or any individual serving as Plan Administrator may be removed by the
Board.
8.03    Records and Procedures. The Plan Administrator shall keep appropriate
records of its proceedings and the administration of the Plan and shall make
available for examination during business hours to any Participant or the
beneficiary of any Participant such records as pertain to that individual’s
interest in the Plan. If a Committee is performing duties as the Plan
Administrator, the Committee shall designate the individual or individuals who
shall be authorized to sign for the Plan Administrator and, upon such
designation, the signature of such individual or individuals shall bind the Plan
Administrator.


11

--------------------------------------------------------------------------------





8.04    Self-Interest of Plan Administrator. Neither the members of a Committee
nor any individual Plan Administrator shall have any right to vote or decide
upon any matter relating solely to himself under the Plan or to vote in any case
in which his individual right to claim any benefit under the Plan is
particularly involved. In any case in which any Committee member or individual
Plan Administrator is so disqualified to act, the other members of the Committee
shall decide the matter in which the Committee member or individual Plan
Administrator is disqualified.
8.05    Compensation and Bonding. Neither the members of a Committee nor any
individual Plan Administrator shall receive compensation with respect to their
services on the Committee or as Plan Administrator. To the extent required by
applicable law, or required by the Company, neither the members of a Committee
nor any individual Plan Administrator shall furnish bond or security for the
performance of their duties hereunder.
8.06    Plan Administrator Powers and Duties. The Plan Administrator shall
supervise the administration and enforcement of the Plan according to the terms
and provisions hereof and shall have all powers necessary to accomplish these
purposes, including, but not by way of limitation, the right, power, and
authority:
(a)    to make rules, regulations, and bylaws for the administration of the Plan
that are not inconsistent with the terms and provisions hereof, and to enforce
the terms of the Plan and the rules and regulations promulgated thereunder by
the Plan Administrator;
(b)    to construe in its discretion all terms, provisions, conditions, and
limitations of the Plan;
(c)    to correct any defect or to supply any omission or to reconcile any
inconsistency that may appear in the Plan in such manner and to such extent as
it shall deem in its discretion expedient to effectuate the purposes of the
Plan;
(d)    to employ and compensate such accountants, attorneys, investment
advisors, and other agents, employees, and independent contractors as the Plan
Administrator may deem necessary or advisable for the proper and efficient
administration of the Plan;
(e)    to determine in its discretion all questions relating to eligibility;
(f)    to determine whether and when a Participant has incurred a Separation
From Service or Termination of Employment, and the reason for such termination;
(g)    to make a determination in its discretion as to the right of any
individual to a benefit under the Plan and to prescribe procedures to be
followed by distributees in obtaining benefits hereunder; and
(h)    to receive and review reports from the Trustee as to the financial
condition of the Trust Fund, including its receipts and disbursements.
8.07    Reliance on Documents, Instruments, etc. The Plan Administrator may rely
on any certificate statement or other representation made on behalf of the
Company, any Employee or


12

--------------------------------------------------------------------------------





any Participant, which the Plan Administrator in good faith believes to be
genuine, and on any certificate, statement, report or other representation made
to it by any agent or any attorney, accountant or other expert retained by it or
the Company in connection with the operation and administration of the Plan.
8.08    Claims Review Procedures; Claims Appeals Procedures.
(a)    Claims Review Procedures. When a benefit is due, the Participant, or the
person entitled to Benefits, should submit a claim to the office designated by
the Plan Administrator to receive claims. Under normal circumstances, the Plan
Administrator will make a final decision as to a claim within 90 days after
receipt of the claim. If the Plan Administrator notifies the claimant in writing
during the initial 90‑day period, it may extend the period up to 180 days after
the initial receipt of the claim. The written notice must contain the
circumstances necessitating the extension and the anticipated date for the final
decision. If a claim is denied during the claims period, the Plan Administrator
must notify the claimant in writing, and the written notice must set forth in a
manner calculated to be understood by the claimant:
(1)    the specific reason or reasons for the denial;
(2)    specific reference to the Plan provisions on which the denial is based;
(3)    a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(4)    an explanation of the Plan claims review procedures and time limits,
including a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.
If a decision is not given to the Participant within the claims review period,
the claim is treated as if it were denied on the last day of the claims review
period.
(b)    Claims Appeals Procedures. For purposes of this section the Participant
or the person entitled to Benefits is referred to as the “claimant.” If a
claimant’s claim made pursuant to Section 6.08(a) is denied and he wants a
review, he must apply to the Plan Administrator in writing. That application can
include any arguments, written comments, documents, records, and other
information relating to the claim for benefits. In addition, the claimant is
entitled to receive on request and free of charge reasonable access to and
copies of all information relevant to the claim. For this purpose, “relevant”
means information that was relied on in making the benefit determination or that
was submitted, considered or generated in the course of making the
determination, without regard to whether it was relied on, and information that
demonstrates compliance with the Plan’s administrative procedures and safeguards
for assuring and verifying that Plan provisions are applied consistently in
making benefit determinations. The Plan Administrator must take into account all
comments, documents, records, and other information submitted by the claimant


13

--------------------------------------------------------------------------------





relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination. The claimant may either
represent himself or appoint a representative, either of whom has the right to
inspect all documents pertaining to the claim and its denial. The Plan
Administrator can schedule any meeting with the claimant or his representative
that it finds necessary or appropriate to complete its review.
The request for review must be filed within 90 days after the denial. If it is
not, the denial becomes final. If a timely request is made, the Plan
Administrator must make its decision, under normal circumstances, within 60 days
of the receipt of the request for review. However, if the Plan Administrator
notifies the claimant prior to the expiration of the initial review period, it
may extend the period of review up to 120 days following the initial receipt of
the request for a review. All decisions of the Plan Administrator must be in
writing and must include the specific reasons for its action, the Plan
provisions on which its decision is based, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits, and a statement of the claimant’s right to bring
an action under section 502(a) of ERISA If a decision is not given to the
claimant within the review period, the claim is treated as if it were denied on
the last day of the review period.
Within 60 days of receipt by a claimant of a notice denying a claim under the
preceding paragraph, the claimant or his or her duly authorized representative
may request in writing a full and fair review of the claim by the Plan
Administrator. The Plan Administrator may extend the 60-day period where the
nature of the benefit involved or other attendant circumstances make such
extension appropriate. In connection with such review, the claimant or his or
her duly authorized representative may review pertinent documents and may submit
issues and comments in writing. The Plan Administrator shall make a decision
promptly, and not later than 60 days after the Plan’s receipt of a request for
review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than 120 days after receipt of a
request for review. The decision on review shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions on which the decision is based.
ARTICLE IX    
ADMINISTRATION OF FUNDS
9.01    Payment of Expenses. All expenses incident to the administration of the
Plan and Trust, including but not limited to, legal, accounting, Trustee fees,
and expenses of the Plan Administrator, may be paid by the Company and, if not
paid by the Company, shall be paid by the Trustee from the Trust Fund, if any.
9.02    Trust Fund Property. All income, profits, recoveries, contributions,
forfeitures and any and all moneys, securities and properties of any kind at any
time received or held by the Trustee, if any, shall be held for investment
purposes as a commingled Trust Fund pursuant to the terms of


14

--------------------------------------------------------------------------------





the Trust Agreement. No Participant shall have any title to any specific asset
in the Trust Fund, if any.


ARTICLE X    
NATURE OF THE PLAN
AND ESTABLISHMENT OF THE TRUST
10.01    Nature of the Plan. The Plan is intended to constitute an unfunded,
unsecured plan of deferred compensation for a select group of management or
highly compensated employees of the Company. Plan benefits herein provided are a
contractual obligation of the Company which shall be paid out of the Company’s
general assets. Nevertheless, subject to the terms hereof and of the Trust
Agreement, the Company may transfer money or other property to the Trustee to
provide Plan benefits hereunder, and the Trustee shall pay Plan benefits to
Participants and their beneficiaries out of the Trust Fund.
10.02    Establishment of the Trust. The Company, in its sole discretion, may
establish the Trust and enter into the Trust Agreement. In such event, the
Company shall remain the owner of all assets in the Trust Fund and the assets
shall be subject to the claims of the Company’s creditors if the Company ever
becomes insolvent. For purposes hereof, the Company shall be considered
“insolvent” if (a) the Company is unable to pay its debts as they become due or
(b) the Company is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code (or any successor federal statute). The chief executive
officer of the Company and its board of directors shall have the duty to inform
the Trustee in writing if the Company becomes insolvent. Such notice given under
the preceding sentence by any party shall satisfy all of the parties’ duty to
give notice. When so informed, the Trustee shall suspend payments to the
Participants and hold the assets for the benefit of the Company’s general
creditors. If the Company subsequently alleges that it is no longer insolvent or
if the Trustee receives a written allegation from a third party that the Company
is insolvent, the Trustee shall suspend payments to the Participants and hold
the Trust Fund for the benefit of the Company’s general creditors, and shall
determine in accordance with the Trust Agreement whether the Company is
insolvent. If the Trustee determines that the Company is not insolvent, the
Trustee shall resume payments to the Participants. No Participant or beneficiary
shall have any preferred claim to, or any beneficial ownership interest in, any
assets of the Trust Fund, and, upon commencement of participation in the Plan,
each Participant shall have agreed to waive his priority credit position, if
any, under applicable state law with respect to the assets of the Trust Fund.
ARTICLE XI    
MISCELLANEOUS
11.01    Plan Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract between the Company and any individual
or to be consideration for the employment of any individual. Nothing herein
contained shall be deemed to (0) give any individual the right to be retained in
the employ of the Company, (0) restrict the right of the Company to discharge
any individual at any time, (0) give the Company the right to require any
individual to


15

--------------------------------------------------------------------------------





remain in the employ of the Company, or (0) restrict any individual’s right to
terminate his employment at any time.
11.02    Alienation of Interest Forbidden. The interest of a Participant or his
or her beneficiary or beneficiaries hereunder may not be sold, transferred,
assigned, or encumbered in any manner, either voluntarily or involuntarily, and
any attempt so to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be null and void; neither shall the benefits
hereunder be liable for or subject to the debts, contracts, liabilities,
engagements or torts of any individual to whom such benefits or funds are
payable, nor shall they be an asset in bankruptcy or subject to garnishment,
attachment or other legal or equitable proceedings.
11.03    Withholding. All payments provided for hereunder shall be subject to
applicable withholding and other deductions as shall be required of the Company
under any applicable local, state or federal law.
11.04    Amendment and Termination. The Company may from time to time, in its
discretion, amend, in whole or in part, any or all of the provisions of the Plan
on behalf of any Company; provided, however, that no amendment may be made that
would impair the rights of a Participant with respect to his or her benefits.
The Company may terminate the Plan at any time.
11.05    Severability. If any provision of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions hereof; instead, each provision shall be fully severable
and the Plan shall be construed and enforced as if said illegal or invalid
provision had never been included herein.
11.06    Arbitration. A controversy arising out of or relating to the Plan,
including without limitation, any and all disputes, claims (whether in contract,
statutory or otherwise) or disagreements concerning the interpretation or
application of the provisions of the Plan, (a “Covered Claim”) shall be resolved
by arbitration in accordance with the Employee Benefit Plan Claims Arbitration
Rules (“Rules”) of the American Arbitration Association (the “AAA”) in effect at
the initiation of the arbitration. All Covered Claims shall be arbitrated on an
individual basis and the Participant shall not have any right or authority to
assert or pursue any Covered Claims as a class action or derivative action of
any sort. In addition, notwithstanding anything to the contrary in the Rules
(including Rule 12 entitled “Grouping of Claims for Hearing” or this rule’s
successor), a Covered Claim by one Participant shall not be grouped or
consolidated with a Covered Claim by another Participant in a single proceeding.
No arbitration proceeding relating to the Plan may be initiated by either the
Employer or the Participant, unless the claims review and appeals procedures
specified in Section 8.08 have been exhausted. The arbitration shall be
administered by the AAA. Three arbitrators shall hear and determine the
controversy. Within twenty (20) business days of the initiation of an
arbitration hereunder, the Employer and the Participant will each separately
designate an arbitrator, and within twenty (20) business days of such selection,
the appointed arbitrators will appoint a neutral arbitrator from the panel of
AAA National Panel of Employee Benefit Plan Claims Arbitrators. All arbitrators
shall be impartial and independent. The award (including a statement of finding
of facts) shall be made promptly and no later than forty-five (45) days from the
date of closing the hearings or, if the hearing has been on documents only, from
the date of transmittal of the final statements and proofs to the arbitrator.
The arbitrators shall have the power to rule on their


16

--------------------------------------------------------------------------------





own jurisdiction, including any objections with respect to the existence, scope,
or validity of the arbitration agreement or to the arbitrability of any claim or
counterclaim, including a Covered Claim. The decision of the arbitrators
selected hereunder will be final and binding upon both parties, and judgment on
the award may be entered in any court having jurisdiction. This arbitration
provision is expressly made pursuant to, and shall be governed by, the Federal
Arbitration Act, 9 U.S.C. Sections 1-16 (or replacement or successor statute).
Nothing in this Section 11.06 shall be construed to, in any way, limit the scope
and effect of Article VIII. In any arbitration proceeding full effect shall be
given to the rights, powers, and authorities of the Committee under Article
VIII.
11.07    Compliance With Section 409A. The Plan is intended to comply with
Section 409A and the Plan shall be interpreted and operated in a manner
consistent with this intention.
11.08    Unclaimed Benefits. In the case of a benefit payable under the Plan on
behalf of a Participant if the Plan Administrator is unable, after reasonable
efforts, to locate the Participant or the beneficiary to whom such benefit is
payable, upon the Plan Administrator’s determination thereof, such benefit shall
be forfeited to the Company. Notwithstanding the foregoing, if subsequent to any
such forfeiture the Participant or beneficiary to whom such benefit is payable
makes a valid claim for such benefit, such forfeited benefit (without any
adjustment for earnings or loss) shall be restored to the Plan by the Company
and paid in accordance with the Plan.
11.09    Governing Law. All provisions of the Plan shall be construed in
accordance with the laws of Texas, except to the extent preempted by federal law
and except to the extent that the conflicts of law provisions of the State of
Texas would require the application of the relevant law of another jurisdiction,
in which event the relevant law of the State of Texas will nonetheless apply,
with venue for litigation being in Houston, Texas.


17

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer this 19th day of December, 2018 effective as of the
close of December 31, 2018.


BAKER HUGHES, A GE COMPANY, LLC


By: /s/ Lee Whitley    
Lee Whitley, Corporate Secretary 


18